Exhibit 10.7
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (the “Agreement”) entered into this 12th day of
April, 2011, by and between Red Pacific Global Limited, a corporation
incorporated in British Virgin Islands (the “Purchaser”) and Chi Yip Tai, an
individual residing at Hong Kong (the “Seller”) (collectively, the “Parties”).


WHEREAS, the Seller owns 600,000 free trading shares of the issued and
outstanding common stock, $0.00001 par value, of Green Solutions China, Inc., a
Delaware corporation (the “Company”) (the “Shares”);


WHEREAS, Purchaser desires to purchase and the Seller desires to sell the Shares
upon the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:


1.           Sale and Purchase of Shares.  The Seller agrees to sell and the
Purchaser agrees to purchase the Shares for the consideration contained in this
Agreement and subject to the terms and conditions of this Agreement.


2.           Purchase Price.  The price for the Shares shall be One Million
Eight Hundred Thousand Dollars ($1,800,000) (the “Purchase Price”).


3.           Closing of Transaction.


3.1           Closing. Unless otherwise agreed, the closing (the “Closing”) of
the transactions to effected hereunder shall take place at Hong Kong, within 3
days from the date of this Agreement, or such other date and/or time as the
Parties may mutually determine (the “Closing Date”).


3.2           Deliveries at Closing. Subject to the terms and conditions set
forth in this Agreement, at the Closing (a) the Seller shall deliver or cause to
be delivered the various documents, certificates and instruments listed in
Section 7; and (b) the Purchaser shall cause to be delivered the various
documents, certificates and instruments listed in Section 6.


4.           Representations and Warranties of the Seller.  As an inducement to
the Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, the Seller hereby makes the following representations and
warranties, each of which is materially true and correct on the date hereof and
will be materially true and correct on the Closing Date:


4.1           The Seller is the record and beneficial owner of all of the Shares
and the Seller owns the Shares, free of any claim, lien, security interest or
encumbrance of any nature or kind and, as such, has the exclusive right and full
power to sell, transfer and assign the Shares free of any such claim, lien,
security interest or encumbrance;
 
 
1

--------------------------------------------------------------------------------

 
 
4.2           The Seller has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Seller, enforceable
in accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by the Seller;


4.3           The Seller has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


5.           Representations and Warranties of the Purchaser.  As an inducement
to the Seller to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser hereby makes the following representations
and warranties, each of which is materially true and correct on the date hereof
and will be materially true and correct on the Closing Date:


5.1           The Purchaser has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Purchaser;


5.2            The execution and delivery of this Agreement by the Purchaser and
the observance and performance of the terms and provisions of this Agreement on
the part of the Purchaser to be observed and performed will not constitute a
violation of applicable law or any provision of any contract or other instrument
to which the Purchaser is a party or by which it is bound, or any order, writ,
injunction, decree statute, rule or regulation applicable to it;


5.3           No insolvency proceedings of any character, including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, designating the Purchaser as the
bankrupt or the insolvent, are pending or, to the knowledge of the Purchaser,
threatened and the Purchaser has not made an assignment for the benefit of
creditors, nor has Purchaser taken any action with a view to, or which would
constitute the basis for, the institution of any such insolvency proceedings;


5.4           There are no actions, suits, or proceedings pending or, to the
best of the Purchaser’s knowledge, threatened, which could in any manner
restrain or prevent the Purchaser from effectually and legally purchasing the
Shares pursuant to the terms and provisions of this Agreement; and


5.5           The Purchaser has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


5.6           The Purchaser has relied solely on the reports of the Company
filed with the Securities and Exchange Commission in making its decision to
purchase the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
5.7       The Purchaser is purchasing the Shares solely for his own account (or
that of a trust established for the benefit of his children) for investment and
not with a view to or for sale in connection with any distribution of the Shares
or any portion thereof and not with any present intention of selling, offering
to sell or otherwise disposing of or distributing the Shares or any portion
thereof in any transaction other than a transaction exempt from registration
under the Securities Act of 1933, as amended (the “Act ”). Purchaser also
represents that the entire legal and beneficial interest of the Shares is being
purchased, and will be held, for the Purchaser’s account (or that of a trust
established for the benefit of his children) only, and neither in whole or in
part for any other person. The Purchaser either has a pre-existing business or
personal relationship with the Company or any of its officers, directors or
controlling persons or by reason of the Purchaser’s business or financial
experience or the business or financial experience of the Purchaser’s
professional advisors who are unaffiliated with and who are not compensated by
the Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to evaluate the
merits and risks of an investment in the Company and to protect the Purchaser’s
own interests in connection with this transaction.


5.8    The Purchaser realizes that the purchase of the Shares will be a highly
speculative investment and involves a high degree of risk, and the Purchaser is
able, without impairing financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss on the Purchaser’s
investment.


5.9           The Purchaser is an “accredited investor” as that term is defined
in Regulation D under the Act and has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of
purchasing the Shares, and the Purchaser is able to bear the economic risk of
his investment.
 
6.           Conditions of the Seller’s Performance.  The Seller shall not be
obligated to proceed with the Closing unless each one of the following
conditions has been met:


6.1           The representations, covenants and warranties of the Purchaser
contained in this Agreement shall be materially true and correct on and as of
the time of Closing hereunder as though each covenant, representation or
warranty was made at and as of such time;


6.2           The Purchaser shall have performed and complied in all material
respects with all agreements, obligations and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing Date
hereof;


6.3           No action, suit, or proceeding shall be pending or threatened
before any federal, state and foreign court, commission, governmental body,
regulatory or administrative agency, authority or tribunal wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (a)
prevent consummation of any of the transactions contemplated by this Agreement,
or (b) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation; and


6.4           The Purchaser shall pay to the Seller the purchase price in
accordance with the terms hereof by wire transfer, pursuant to the wire transfer
instructions attached hereto as Exhibit A, at the Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
The Seller may waive any condition specified in this Section 6 if it executes a
writing so stating at or prior to the Closing.


7.           Conditions of the Purchaser’s Performance.  The Purchaser shall not
be obligated to proceed with the Closing unless each one of the following
conditions has been met:


7.1           The representations, covenants and warranties of the Seller
contained in Section 4 and elsewhere in this Agreement shall be true and correct
in all material respects as of the time of Closing hereunder, as though each
covenant, representation or warranty was made at and as of such time;


7.2           The Seller shall have performed and complied in all material
respects with all agreements, obligations and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing Date
hereof;


7.3           No action, suit, or proceeding shall be pending or threatened
before any federal, state and foreign court, commission, governmental body,
regulatory or administrative agency, authority or tribunal wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (a)
prevent consummation of any of the transactions contemplated by this Agreement,
or (b) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation;


7.4           The Seller shall have delivered to Purchaser (a) original stock
certificate(s) evidencing the Shares, (b) executed stock power(s) with a
medallion guarantee transferring the Shares to the Purchaser, and (c) shall have
taken such actions as are necessary as to effectuate such a sale with the
Company’s transfer agent; and


7.5           All proceedings taken in connection with the transactions
contemplated hereby and all documents incident thereto shall be reasonably
satisfactory in form and substance to the Purchaser.


The Purchaser may waive any condition specified in this Section 7 if it executes
a writing so stating at or prior to the Closing.


8.           Survival of Representations and Warranties and Agreements.  All
representations and warranties of the parties contained in this Agreement shall
survive the Closing and shall not be affected by any investigation made prior to
the Closing.


9.           Termination of Agreement.


9.1           Termination. Any or all of the Parties may terminate this
Agreement as provided below:


(a)           The Parties may terminate this Agreement by mutual written consent
at any time prior to the Closing;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           A Party may terminate this Agreement by giving written notice to
the other Party at any time prior to the Closing in the event the other Party
has breached any material representation, warranty or covenant contained in this
Agreement in any material respect, the other Party has been notified of the
breach, and the breach has continued without cure for a period of 10 days after
the notice of breach.


(c)           Either Party may terminate this Agreement if there shall be a
final non-appealable order of a federal or state court restraining or
prohibiting the consummation of the transactions contemplated by this Agreement,
or there shall be any action taken, or any statute, rule, regulation or order
enacted, promulgated or issued or deemed applicable to the transactions
contemplated by this Agreement by any governmental entity, that would make the
consummation of the transactions contemplated by this Agreement illegal.


9.2           Effect of Termination. If any Party terminates this Agreement
pursuant to Section 9.1 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party
(except for any liability of any Party then in breach).


10.           Indemnification.


10.1           Indemnification Provisions for Benefit of the Purchaser.  In the
event the Seller breaches any of its representations, warranties, and/or
covenants contained herein or in the event any type of liability is or was
created with regard to the Shares arising prior to Closing and provided that the
Purchaser make a written claim for indemnification against the Seller, then the
Seller agrees to indemnify the Purchaser from and against the entirety of any
losses, damages, amounts paid in settlement of any claim or action, expenses, or
fees including court costs and reasonable attorneys' fees and expenses.


10.2           Indemnification Provisions for Benefit of the Seller.  In the
event the Purchaser breaches any of its representations, warranties, and/or
covenants contained herein and provided that the Seller make a written claim for
indemnification against the Purchaser, then the Purchaser agrees to indemnify
the Seller from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys' fees and expenses.


11.       Post Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:


11.1             General.  In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as the other Party may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Section 10).
 
 
5

--------------------------------------------------------------------------------

 
 
11.2           Seller.  The Seller hereby covenants that, after the Closing, the
Seller will, at the request of Purchaser, execute, acknowledge and deliver to
the Purchaser without further consideration, all such further assignments,
conveyances, consents and other documents, and take such other action, as the
Purchaser may reasonably request (a) to transfer to, vest and protect in the
Purchaser and its right, title and interest in the Shares, and (b) otherwise to
consummate or effectuate the transactions contemplated by this Agreement.


12.           Expenses.  Except as otherwise provided in this Agreement, all
parties hereto shall pay their own expenses, including legal and accounting
fees, in connection with the transactions contemplated herein.


13.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


15.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the Parties or their respective heirs, successors and
assigns any rights, remedies, obligations, or other liabilities under or by
reason of this Agreement.


16.           Notices and Addresses. All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight next business day delivery, or by facsimile
delivery followed by overnight next business day delivery, as follows:
 

To the Seller:   Room 3601, 36/F, The Center,   99 Queen’s Road Central,
Central,   Hong Kong     To the Purchaser:    Room 3601, 36/F, The Center,   99
Queen’s Road Central, Central,   Hong Kong

 
or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted from the date of transmission.


17.           Attorney's Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or arbitration proceeding is
commenced to enforce the provisions of this Agreement, the prevailing party
shall be entitled to a reasonable attorney's fee, including the fees on appeal,
costs and expenses.
 
 
6

--------------------------------------------------------------------------------

 
 
18.           Governing Law; Venue.  This Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided
therein or performance shall be governed or interpreted according to the laws of
the State of Delaware. Any proceeding or action must be commenced in the
appropriate federal or state court in the State of Delaware and in no other
forum. The parties hereto irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.


19.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


20.           Assignment.  No Party hereto shall assign its rights or
obligations under this Agreement without the prior written consent of the other
Party.


21.           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.


 
 
[Signature Pages Attached]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.
 
 

  SELLER:                  
By:
/s/ Chi Yip Tai       [Chi Yip Tai]       [Room 3601, 36/F, The Center, 99
Queen's Road Central, Central, Hong Kong]          

 
 

  PURCHASER:                  
By:
/s/ So Mei       [Red Pacific Global Limited]       [Room 3601, 36/F, The
Center, 99 Queen's Road Central, Central, Hong Kong]          

 
 
 
 
 
8

--------------------------------------------------------------------------------

 